Name: Commission Regulation (EC) No 1607/1999 of 22 July 1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  cooperation policy;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31999R1607Commission Regulation (EC) No 1607/1999 of 22 July 1999 amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables Official Journal L 190 , 23/07/1999 P. 0011 - 0011COMMISSION REGULATION (EC) No 1607/1999of 22 July 1999amending Regulation (EC) No 504/97 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2199/97(2), and in particular Article 4(9) thereof,(1) Whereas Article 2(2) of Commission Regulation (EC) No 504/97(3), as last amended by Regulation (EC) No 702/1999(4), fixes the delivery periods and Article 7(3) of that Regulation lays down provisions concerning amendments to processing contracts; whereas the delivery period for dried plums should be extended and the period for dried figs should be coordinated with the start of the marketing year; whereas, as regards the amendments to contracts, the provisions for figs intended for the production of fig paste should be eased temporarily;(2) Whereas when products are grown in one Member State and processed in another the authorities of the Member State where the products have been grown should provide proof of payment of the minimum price to the Member State paying the aid;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 504/97 is amended as follows:1. in Article 2(2):- in point (d), the date "31 December" is replaced by "15 January",- in point (e), the date "15 July" is replaced by "1 August";2. in Article 7(3), the following sentence is added: "However, until the 2003/04 marketing year, and in the case of contracts for dried figs intended for the production of fig pastes, amendments my be concluded no later than 31 May and relate to no more than 100 % of the quantities originally stipulated in the contracts.";3. in Article 11, the following paragraph 6 is added: "6. Where processing takes place outside the Member State in which the product was grown, that Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 89, 1.4.1999, p. 26.